The opinion of the Court was delivered by
Wright, A. J.
The respondent rented a plantation from the appellant for the years 1872, 1873 and 1874, for which he agreed to pay the sum of four hundred dollars per year.
On the 23d day of January, 1876, action was brought by appellant against him for arrears of rent, claiming as due the sum of six *355hundred and twenty dollars and thirty-two cents ($620.32). On the trial it was admitted by the respondent that there was due the appellant for arrears of rent of land three hundred and ninety-two dollars and fourteen cents, ($392.14,) for which amount judgment was given in favor of the appellant. It appeared that the crop raised by the respondent was much more than sufficient to pay the rent of the plantation. He was a laborer during the said years engaged in the production of a crop, and as such claimed an exemption of one-third of its yearly products, under the Act approved 22d day of February, 1873. — No. 308,15 General Statutes, 369. If he was entitled to one-third of the crop raised each year, by reason of the said Act, he had clearly received that amount; for it cer. tainly cannot apply to the year 1872, and it is not certain that its operation could be extended to the rent for 1873, the contract for which having been made before its passage.
The express object of Section 9 of the Act of Assembly above mentioned is to secure exemption in the nature of a homestead of one-third of the yearly “ products or earnings ” to every person “not being the head of a family,” and not to persons who are heads of families, as they have the right to the homestead exemption, in a proper case, by laying claim thereto as provided by law.
In order to obtain the benefits of Section nine (9) of the Act of February 22d, 1873, it devolves upon ihe respondent to show that he “ is not the head of a family.” This has not been done.
If respondent could even bring himself under Section six (6) of the said Act, the exemption he claims could not avail against the judgment of the appellants, which was obtained on “an obligation contracted in the production of the crop;” for the last proviso of the seventh Section of the Act prevents the extension of the exemption contained in the said sixth Section to such obligations.
The motion is granted, and the Sheriff of Abbeville County, in whose hands or control the proceeds of the sale of cotton are alleged to be, will, after deducting all proper costs, pay over the same to the appellant or his attorney.
Moses, C. J., and Willard, A. J., concurred.